PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/714,205
Filing Date: 13 Dec 2019
Appellant(s): GE Precision Healthcare LLC



__________________
Nitin N. Joshi Reg. No. 71,012
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 31, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 15, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding claims 1 and 11, Appellant alleged on page 6, paragraph 3, “The Examiner’s rejection of claims 1 and 11 is improper because the rejection fails to establish a prima facie case of obviousness” and further on page 7, paragraph 1-2, “Sudarsan, Fonte and CN902 taken alone or in hypothetical combination, fail to teach or suggest features recited by independent claims 1 and 11. Appellant stresses that the cited references taken alone or in any hypothetical combination do not suggest independent claims 1 and 11 and specifically the recitation of “wherein the plurality of image quality metrics is determined while the subject is still positioned at the medical imaging system.”
However, the Examiner respectfully disagrees. As noted prior, Fonte discloses, “In accordance with another embodiment, method 100 may include using the generated metrics to provide feedback to obtain better image quality to achieve desired accuracy (step 116). For example, method 100 may include using the results of the image quality assessment to assess or score a single, various, or combination of features of image quality in a timeframe that allows feedback to be provided to the personnel providing the imaging data such that they could correct, redo, or update the imaging data to meet some predefined criteria to enhance or achieve desired performance, accuracy, precision, or other requirements (column 12 line 62 — column 13 line 5).” Fonte notes that the determination of a retake of the imaging should be performed in a timeframe which allows for the feedback to be provided for the personnel to reimage the patient. Thus, the patient would necessarily still be located within the imaging system (as the timeframe limitation implies that we can achieve the desired performance and accuracy). Further, Fonte does not suggest that the patient is no longer located within the imaging system or removing the patient from the imaging system. Additionally, it is reasonable to conclude that in order to “gain anatomic and physiologic data about a patient's body, organs tissues, or a portion thereof for clinical diagnosis and treatment planning (Column 1, line 21-24)”, a patient would have necessarily be included in the imaging due to the fact that it is well known and practiced in the art. Thus, being that this is specific to a patient, the patient must necessarily be in the imaging device in the first place.

In further regards to claims 1 and 11, Appellant alleged on page 10, paragraph 2-3, “Sudarsan, Fonte, CN ‘902 and Edwards, taken alone or in hypothetical combination, fail to teach or suggest features recited by independent claims 1 and 11. Further, Appellant respectfully stresses that the cited references taken alone or in any hypothetical combination do not suggest independent claim 1 and specifically the recitation (and similar recitation of claim 11) of “wherein the rejected medical image is used to further train the machine learning model.”
However, the Examiner respectfully disagrees. CN ‘902 in the combination discloses in the abstract, “based on a full reference image quality assessment data set constructing unsupervised training data set using unsupervised training data set for training;” being that this is a full reference data set, there would be images of both acceptable and rejectable quality. It should also be noted that CN ‘902 discloses that the images are being tested for a quality metric as seen on page 3, “using the trained mask gating convolutional neural network to test image for image quality evaluation” Further, CN ‘902 discloses the “image quality assessment data set into a training set and a validation set (page 3);” in which a complete data set, is broken into two groups (one for training and one for validation). Additionally, CN ‘902 discloses in the abstract, “and training the gated self-encoder by using the unsupervised training data set.” Thus, because images that have questionable quality (and the quality is being analyzed) are included in the training of the machine learning model (and further images of a variety of qualities), CN ‘902 does disclose using ‘rejectable’ images (read as images with poor/questionable quality) for training.

Regarding claims 7-10, 12-14, 21-22 and 26, Appellant alleged on page 11, paragraph 3, “Claims 7-10, 12-14, 21-22 and 26 depend on independent claims 1 and 11. For the reasons discussed above with regard to independent claims 1 and 11, Sudarsan, Fonte and CN902 fail to teach or suggest each element of claims 1 and 11.”
However, the Examiner respectfully disagrees for the same reasons as discussed above with respect to claims 1 and 11.

Regarding claim 15, Appellant alleged on page 11, paragraph 6, “As discussed above with respect to the first ground of rejection, Appellant stresses that the cited references taken alone or in any hypothetical combination do not suggest independent claim 15 and specifically the recitation of “wherein the plurality of image quality metrics is determined while the subject is still positioned at the x-ray machine. Further, the cited references taken alone or in any hypothetical combination do not suggest the recitation of wherein the rejected medical image is used to further train the machine learning model of claim 15.”
However, the Examiner respectfully disagrees. See the arguments above with respect to claims 1 and 11.   

Regarding claims 18 and 19, Appellant alleged on page 12, paragraph 1, “Claims 18 and 19 depend on independent claim 15. For the reasons discussed above with regard to independent claim 15, Edwards, Fonte and CN902 fail to teach or suggest each element of claim 15.”
However, the Examiner respectfully disagrees for the same reasons as discussed above with respect to claim 15.

Regarding claim 25, Appellant alleged on page 12, paragraph 4, “the cited references taken alone or in any hypothetical combination do not suggest independent claim 25 and specifically the recitation of “determining if one or more target anatomical features are completely included the x-ray image while the subject is still positioned at the X-ray imaging system. Further, the cited references taken alone or in any hypothetical combination do not suggest the recitation of wherein the rejected medical image is used to further train the trained anatomy model of claim 25.”
However, the Examiner respectfully disagrees. As noted prior, Fonte discloses at column 15, line 17, “coronary arteries and myocardium must be completely included in the dataset.” Further the coronary arteries and the myocardium are read as the target anatomical features from within the imaging system. Additionally, at column 13, line 1, Fonte additionally discloses “timeframe that allows feedback to be provided to the personnel providing the imaging data such that they could correct, redo, or update the imaging data.” The feedback time in order to redo or update the data is read as while the patient is still in the imaging system. If the patient had left the imaging system, they would not be able to redo the imaging in that instance. Additionally, see the arguments above with respect to claims 1 and 11.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
Conferees:

/VU LE/Supervisory Patent Examiner, Art Unit 2668

/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.